Order entered January 6, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01353-CV

                                  YANCEY MCCURDY, Appellant

                                               V.

                     RUDY OEFTERING, OEFTERING, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13696

                                           ORDER
       The clerk’s record in this case is incomplete. It does not include the notice of appeal.

Accordingly, the Court ORDERS Felicia Pitre, District Clerk of Dallas County, Texas to file

within FIVE DAYS OF THE DATE OF THIS ORDER a supplemental clerk’s record

including the notice of appeal.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE